Plaintiffs,real estate brokers, who sued for commissions for procuring a lease, appeal from a judgment dismissing the complaint on the close of their case, at a trial before the court without a jury. Judgment reversed on the law and a new trial granted, with costs to the appellants to abide the event. In our opinion plaintiffs established a prima facie case under their complaint and bill of particulars. Their evidence showed that the parties themselves agreed upon the essential terms of the lease, but that the respective attorneys for the parties, when they came to prepare the lease later, fell into disagreement over certain terms on which the parties had agreed. This circumstance could not deprive the plaintiffs of their commission. (Tanenbaum v. Boehm, 202 N. Y. 293; Steele v. Chesebrough, 207 App. Div. 831.) The corporate lessee produced by plaintiffs, with which, according to the evidence, the lessors agreed upon the terms of the lease, intended for its own purposes to take the lease in the name of a wholly-owned subsidiary, which was merely a division or department of the lessee’s organization. This did not alter the status of the parent corporation as the real lessee. “ We may penetrate the disguise of form and see the substance beneath.” (York Mortgage Corp. v. Clotar Constr. Corp., 254 N. Y. 128, 138.) Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.